 

 

a.

Case 7:20-cv-00264 Document1 Filed on 09/09/20 in TXSD Page 1 of 7

 

 

da a ico
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF TEXAS JUN 0 - 9020
DIVISION
David J, Bradley, Clerc.

Form To Be Used By A Prisoner in Filing a Complaint
Under the Civil Rights Act, 42 U.S.C. § 1983

Rac ncdos Wiican, % THOSE
Plaintiff’s name and ID Number

Sroomoangwre Skea DOd_

Place of Confisement
CASE NO:

 

(Clerk will assign the number)
V.

Wa Wy IN wad, ALAN, TK 7660)

Defendant’s name and re

Defendant’s name and address

 

Defendant’s name and address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE
REVERSE SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND
WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the
same incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make
a short and plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the Clerk of the United States Court for
the appropriate District of Texas in the Division where one or more named defendants are located, or where
the incident giving rise to your claim for relief occurred. The list labeled as “VENUE LIST” is posted in your
unit law library. It is a list of Texas prison units indicating the appropriate District Court, the Division and an
address of the Divisional Clerks.

ATC 1983 (Rev. 04/06) Page 1 of 5
Case 7:20-cv-00264 Document1 Filed on 09/09/20 in TXSD Page 2 of 7
FILING FEE AND IN FORMA PAUPERIS

1. In order for your complaint to be filed, it must be accompanied by the filing fee of $350.00.

2. Ifyou do not have the necessary funds to pay the filing fee in full at this time, you may request permission to

proceed in forma pauperis. In this event you must complete the application to proceed in forma pauperis
(IFP), setting forth the information to establish your inability to prepay the fees and costs or give security
therefore. You must also include a six (6) month history of your Inmate Trust Account. You can acquire the
application to proceed IFP and appropriate Inmate Account Certificate from the law library at your prison
unit.

3. 28 U.S.C. 1915, as amended by the Prison Litigation Reform Act of 1995 (PLRA), provides, “...if a prisoner
brings a civil action or files and appeal in forma pauperis, the prisoner shall be required to. pay the full
amount of a filing fee.” Thus, the Court is required to assess and, when funds exist, collect, the entire filing
fee or an initial partial filing fee and monthly installments until the entire amount of the filing. fee has been
paid by the prisoner. If you submit the application to proceed in forma pauperis, the Court will apply 28
U.S.C. 1915 and, if appropriate, assess and collect the entire filing fee or an initial partial filing fee, then
monthly installments from your Inmate Account, until the entire $350 filing fee has been paid.

4. If you intend to seek in forma pauperis status, then do not send your complaint without an Application to
Proceed IFP, and the Certificate of Inmate Trust Account. Complete all the essential paperwork before
submitting it to the Court.

CHANGE OF ADDRESS

It is your responsibility to inform the Court of any change of address and its effective date. Such notice
should be marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any
motions(s) for any other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may
result in the dismissal of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedures.

I. PREVIOUS LAWSUITS:

A. Have you filed any other lawsuits in the state or federal court relate to
imprisonment? YES NO

B. If your answer to “A” is yes, describe each lawsuit in the space below. (If there is more than one lawsuit,
describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s):

 

Defendant(s):

 

3. Court (if federal, name the district; if state, name the county)

 

4. Docket Number:

 

5. Name of judge to whom case was assigned:

 

6. Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:

 

ATC 1983 (Rev. 04/06) Page 2 of 5

 
Case 7:20-cv-00264 Document1 Filed on 09/09/20 in TXSD Page 3 of 7

Il. PLACE OF PRESENT CONFINEMENT: DMA AW YS Oekt

HI. EXHAUSTION. OF GRIEVANCE PROCEDURES:
Have you exhausted both steps of the grievance procedure in this institution? YES a NO
Attach a copy of the Step 2 grievance with the response supplied by the prison system.

IV. PARTIES TO THE SUIT:

A. Name of address of plaintiff; Qxx¢ Osho Snaroc. AAYD Wr. ANGIE KO aon
TA BH FA | WSS OA TK 15919

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.
. | ;
Defendant #1: SWQo Ao ea WeQoo< Wate 5 YoDA a. Hirandeanaiad
Tad, Wedvan, Ty 1s0\
wT an ne

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

Wa Read Hc Nos. Wate Dagadcanw®Qe roo Q EG ko Arad. QW,

Defendant #2:

 

 

Briefly describe the ‘act(s) or omission(s) of this defendant, which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

 

Defendant #5: .

 

Briefly describe the act(s) or omission(s) of this defendant, which you claimed harmed you.

 

ATC 1983 (Rev. 04/06) Page 3 of 5

 
ee

Case 7:20-cv-00264 Document1 Filed on 09/09/20 in TXSD Page 4 of 7
V. STATEMENT OF CLAIM:
State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal argument or cite any cases of statutes. If you intent to allege a number of related claims, number and set
forth each claim in a separate paragraph. Attach extra pages if necessary, but remember that the complaint
must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR

COMPLAINT.
do Wat. U,10 | iA BWraaa AL, DZ Wish hase. ag Baw ACgan. OK  CSrew

CONS Sean. Oe Marts ok OS Man DG oS oss OQ “Nos. NSN
ASQ Kodnd LOIS ES Ko DAsapy WH Koss Wes Oca assaet
WR oe Sacerecr Laduad & Soa cRaens SksqGae BeQdt<Q$ kor
BLE Wag Tos dsocr Loo Loi 0a A) SorBoa Wo wee am.

Qexds Qeosn Sane CA une Snoena “Se SSO On Sen oso

nets CANDO Masi sao Oyo SO Nas SOME FK eoSnand: |
DALA GOGO, and ok Rsocesah SMa RE 0a< Sot oo hots

<a occye QW» Wx Sos. Kod < eXoSna nde QAO SNKAK ato Wan Sos Qvr
Sack O56 Tico Boos, AS SEO SN AQ AOOOL Ok Mas nents:

 

VI. RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite not
cases or statutes.

KASEY AA BEKELE LOT TAK Sas. ew Ow BW Bred apo Wwae
WO east. Ccoan Wan SWS,
VIL. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases:
WOQK,_ aye Noo Vaca csS Wr iaoxon

B. List all TDCJ-ID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you, 1f know to you.

WORD DAD NHDWN VN SUSY
VIL. SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES xX NO

B. If your answer is “yes”, give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (If federal, give district and division):

 

Case Number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? “YES NO

ATC 1983 (Rev. 04/06) Page 4 of 5
 

 

 

 

a

Case 7:20-cv-00264 Document1 Filed on 09/09/20 in TXSD Page 5 of 7

C. Has any court ever warned or notified you that sanctions could be imposed? YES A NO

D. If your answer is “yes”, give the following information for every lawsuit in which warning was imposed.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning were imposed:

 

Executed on:

 

(Date) (Printed Name)

 

(Signature of Plaintiff)
PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachment thereto are true and
correct.

2. I understand if I am released or transferred, it is my responsibility to keep the Court informed of my
‘ current mailing address and failure to do so may result in the dismissal of this lawsuit.

3. Junderstand that I must exhaust all available administrative remedies prior to filing this lawsuit.

4. lunderstand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions in a Court of the United States while incarcerated or detained in any facility, which lawsuits
are dismissed on the ground they were frivolous, malicious, or failed to state a. claim upon which relief
may be granted, unless ] am under imminent danger or serious physical injury.

. 5. T understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
$350 filing fee and costs assess by the Court, which shall be deducted in accordance with the law from the
inmate account by my custodian until the filing fee is paid.

Signed this PNY day of OQ 5201)
(Day) (Mbnth) (Year)

~

S
- (Printed Name)

e

(Signature of Plaintiff)

WARNING: The Plaintiff is hereby advised any false or deliberately misleading information provided in
response to the following questions will result in the imposition of sanctions. The sanctions the Court may
impose include, but are not limbed to monetary sanctions and/or the dismissal of this action with prejudice.

ATC 1983 (Rev. 04/06) Page 5 of 5
 

coche fhe tbadet Mba EE fpeaf feel eg gpg etflli tte cgefaagl BESTS -Se swat > \ eV wba
* |

OhSSL ALE Oma yer
“PAD rus ayy +N 00) say 298210 AUNOD OBER
ae! aprons omy At gz02 2 0 NAT
QaNsosu

1578. wae “PS

bart 1 Filed on 09/09/20 in TXSD Page 6 of 7

YS eet OFT AVE Gr | 6v

: au Sg.

* OPE ESEO SONWHO OT — wer 9 5¢57)
pe OBE WE OTOLN KEES. 619 my mburwecy
a ; @

+ Betepe col

SONS 0E2 3 USPOVEN NOP

 

 

 

 

 

At ron

 
|
\

- cyletstteth abe

 

x

 
    

oN

. cl
433
f 3 OT Sa

Xb

cument 1. Filed on 09/09/20 in TXSD

Apzoz vo Nor zvsz1e0000 §
«se 000 $ cecal diz
O  mamaenr SOE Ny si

‘ Oe
© ganoa sania Kaovlsod SN

4. NIT Voy

       
    

oO’ 3SIG NUH,

o  Te ee NOT

oq. aaniaoau
©) 19141510"

   

'CeTISSHEEE SS. SS

yada Ddaf tf] ft ‘ AWAY osha

aougsegwod
ssej9 yS4td
Hosald

Hen,

TLOS8Z SVXSL ‘NAITIVON
‘sng ¢8-Sn TOLT

UAT LUNI LORLLSIC SM

Ovss

1 SexeL ‘Bmquipsy

sousoy) ‘N 0OT / 8S ¥°8 ‘Od
a1) ALNNOD - u{‘oauvivnd OUNLUV
ox1vVaiH 40 ALNQAOD

 

 

 
